DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 03/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17, 19-21, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III-XIII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of sidewall portions include first and second sidewall portions disposed, respectively, on any one and another of the plurality of walls of the body, each of the first and second sidewall portions has one end connected to the cap portion and the other end opposing the one end, and distances from the one surface of the body to the other ends of the first and second sidewall portions are different from each other” in claim 10 and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 16/178,452 in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 1, Copending Application No. 16/178,452 shows a coil component comprising: a body having one surface and the other surface opposing each other in one direction; a coil portion including a coil pattern having at least one turn around the one direction, and embedded in the body; an external electrode disposed on the one surface of the body and connected to the coil portion; a shielding layer disposed on the other surface of the body; and an insulating layer disposed between the body and the shielding layer.
Copending Application No. 16/178,452 does not explicitly disclose a body including magnetic metal powder particles.
Choi et al. shows a coil electronic (Figs. 1-6) teaching and suggesting a body (50) including magnetic metal powder particles (Paragraphs [0030], [0032]).

Regarding Claims 2-9 and 15, copending Application No. 16/178,452 shows the claim limitations in claims 4-9.
This is a provisional nonstatutory double patenting rejection.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/178,452 in view of Choi et al. [U.S. Pub. No. 2017/0032884] and Kawabata et al. [U.S. Pub. No. 2017/0309576].
Regarding Claim 22, Copending Application No. 16/178,452 shows a coil component comprising: a body having one surface and the other surface opposing each other in one direction and a wall connecting the one surface and the other surface to each other; a coil portion embedded in the body and including first and second coil patterns stacked in the one direction; first and second external electrodes disposed on the one surface of the body to be spaced apart from each other and connected to the first and second coil patterns, respectively; a shielding layer including a cap portion disposed on the other surface of the body and a sidewall portion disposed on the wall of 
Copending Application No. 16/178,452 does not explicitly disclose a body including magnetic metal powder particles and a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.
Choi et al. shows a coil electronic (Figs. 1-6) teaching and suggesting a body (50) including magnetic metal powder particles (Paragraphs [0030], [0032]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have magnetic metal powder particles as taught by Choi et al. for the coil component as disclosed by copending Application No. 16/178,452 to facilitate magnetic coupling such as improve magnetic permeability, prevent magnetic permeability from being deteriorated, and exhibits magnetic properties based on design requirements (Paragraph [0030]).
Copending Application No. 16/178,452 in view of Choi et al. does not explicitly disclose a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.
Kawabata et al. shows an electronic component (Fig. 1, Paragraph [0041]) teaching and suggesting a cover layer (60) disposed on the shielding layer (50, Paragraph [0039]) to cover the shielding layer (see Fig. 1) and connected to the external insulating layer (see Fig. 1, element 60 connected to element 40 through element 50 or 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on the  in view of Choi et al. to facilitate electromagnetic shielding and insulation (Paragraph [0050]).
This is a provisional nonstatutory double patenting rejection.

Claims 23-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8, and 10 of copending Application No. 16/178,452 in view of Maki et al. [U.S. Pub. No. 2017/0271081].
Regarding Claims 23 and 25, copending Application No. 16/178,452 shows a coil component comprising: a body; a coil portion embedded in the body; an external electrode disposed on at least a lower surface of the body and connected to the coil portion; a shielding layer covering at least a portion of the body; and an insulating layer disposed between the body and the shielding layer and the shielding layer includes a sidewall portion covering on a side surface of the body and a cap portion extending from the wall portion onto an upper surface of the body opposing the lower surface.
Copending Application No. 16/178,452 does not explicitly disclose a distance between the shielding layer and the external electrode is 10 nm or greater and 100 µm or less.
Maki et al. shows a distance between an outermost portion of an insulating layer (23) and the external electrode (22) is 10nm or greater and 100 µm or less (Paragraph [0044]). The combination of copending Application No. 16/178,452 in view of Maki et al. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the shielding layer and the external electrode is 10 nm or greater and 100 µm or less as taught by Maki et al. for the coil component as disclosed by copending Application No. 16/178,452 to facilitate insulation to prevent shorting of circuits (Paragraph [0042]).
Regarding Claims 24, 26-27, and 29, copending Application No. 16/178,452 shows the claim limitations in claims 4-5, 8, and 10.
This is a provisional nonstatutory double patenting rejection.

Claims 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/178,452 in view of Takatsuji [U.S. Pub. No. 2018/0166211].
Regarding Claim 31, copending Application No. 16/178,452 shows a coil component comprising: a body having fifth and sixth surfaces opposing each other in a third direction of the body; a coil portion including a coil pattern having at least one turn around the third direction, and embedded in the body; an external electrode disposed on the sixth surface of the body and connected to the coil portion; and an insulating layer disposed between the body and the shielding layer.
Copending Application No. 16/178,452 does not explicitly disclose a body having first and second surface opposing each other in a first direction of the body, third and fourth surfaces opposing each other in a second direction of the body and connecting 
Takatsuji shows a coil component (Figs. 1-2C) teaching and suggesting a body (10) having first (10c) and second (10d) surface opposing each other in a first direction of the body (see Fig. 2C), third (10e) and fourth (10f) surfaces opposing each other in a second direction of the body (see Fig. 2C) and connecting the first and second surfaces to each other (see Fig. 2C), and fifth (10b) and sixth (10a) surfaces opposing each other in a third direction of the body (see Figs. 1 and 2C) and connecting the first and second surfaces to each other (see Figs. 1-2C) and the third and fourth surfaces to each other (see Figs. 1-2C) and a shielding layer (14) covering the first to fifth surfaces of the body (see Figs. 1-2C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a body having first and second surface opposing each other in a first direction of the body, third and fourth surfaces opposing each other in a second direction of the body and connecting the first and second surfaces to each other, the fifth and sixth surfaces connecting the first and second surfaces to each other and the third and fourth surfaces to each other, and a shielding layer covering the first to fifth surfaces of the body as taught by Takatsuji for the coil component as disclosed by copending Application No. 16/178,452 to form an inductor with shielding to obtain noise inhibitory effect and ensures insulation and heat radiation between the shielding member and the core (Paragraph [0009]).
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the cap portion" and “the sidewall portion” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 should depend on claim 3.
Claim 7 recites the limitation "the number of walls" and “the number of side portions” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Also, the term “side” should be --sidewall--.
Claim 22 recites the limitation "the other surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the wall portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The term “wall” should be --sidewall--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji [U.S. Pub. No. 2018/0166211] in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 1, Takatsuji shows a coil component (Figs. 1-2C) comprising:
a body (10) having one surface (10a) and the other surface (10b) opposing each other in one direction (see Figs. 1-2C) and including magnetic metal material (Paragraph [0033]);
a coil portion (11) including a coil pattern (see Fig. 1) having at least one turn around the one direction (see Fig. 1), and embedded in the body (see Fig. 1, element 11 embedded in element 10);
an external electrode (12 or 13) disposed on the one surface of the body (see Figs. 1-2C) and connected to the coil portion (Paragraph [0034]);
a shielding layer (14) disposed on the other surface (10b) of the body (see Fig. 1); and

Takatsuji does not explicitly disclose powder particles.
Choi et al. shows a coil electronic (Figs. 1-6) teaching and suggesting a body (50) having one surface (bottom surface) and the other surface (top surface) opposing each other in one direction (see Figs. 1-6) and including magnetic metal powder particles (Paragraphs [0030], [0032]) and a coil portion including a coil pattern (41 or 42) having at least one turn around the one direction (see Figs. 1-6, Paragraph [0043]), and embedded in the body (see Figs. 1-6, Paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have powder particles as taught by Choi et al. for the coil component as disclosed by Takatsuji to facilitate magnetic coupling such as improve magnetic permeability, prevent magnetic permeability from being deteriorated, and exhibits magnetic properties based on design requirements (Paragraph [0030]).
Regarding Claim 2, Takatsuji in view of Choi et al. does not expressly teach a thickness of the shielding layer is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body. However, Takatsuji teaches the thickness of the shield could be adjusted in such a way that it reduces noise as needed (Paragraph [0043]). Accordingly, a person with ordinary skill in the art would know that the thickness of the shielding layer could be adjusted at different surfaces of the body, without undue experiment, to provide the required noise reduction for different applications. Therefore, it would have been obvious before the effective 
Regarding Claim 3, Takatsuji shows the shielding layer (14) includes:
a cap portion (top surface of element 14) disposed on the other surface of the body (see Fig. 1-2C); and
a sidewall portion (right surface of element 14) connected to the cap portion (see Figs. 1-2C) and disposed on a wall (10d) of the body (see Figs. 1-2C) connecting the one surface of the body and the other surface of the body to each other (see Figs. 1-2C, element 10d connects elements 10a, 10b to each other).
Regarding Claim 4, Takatsuji shows the cap portion (top surface of element 14) and the sidewall portion (right surface of element 14) are one integral piece (see Figs. 1-2C, top surface of element 14 and right surface of element 14 are one integral piece).
Regarding Claim 5, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show a connection portion between the cap portion and the sidewall portion has a curved surface shape.  However, having a connection portion between the cap portion and the sidewall portion has a curved surface shape would have been an obvious design choice based on intended and/or environmental use for reliability and prevent chipping at the corner.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Regarding Claim 7, Takatsuji shows the number of walls of the body (10) is plural (10c, 10d, 10e, 10f) and the number of side portions is plural (top, bottom, left, right  surfaces of element 14 shown in Fig. 2C), and
the plurality of sidewall portions (top, bottom, left, right  surfaces of element 14 shown in Fig. 2C) are disposed on the plurality of walls (10c, 10d, 10e, 10f) of the body (10), respectively (see Fig. 2C).
Regarding Claim 8, Takatsuji shows the plurality of sidewall portions are one integral piece (top, bottom, left, right surfaces of element 14 shown in Fig. 2C are one integral piece).
Regarding Claim 9, Takatsuji shows the plurality of sidewall portions (top, bottom, left, right surfaces of element 14 shown in Fig. 2C) and the cap portion (top surface of element 14 shown in Figs. 1 and 2B) are one integral piece (see Figs. 1-2C).
Regarding Claim 10, Takatsuji shows (Fig. 1) the plurality of sidewall portions include first (right surface of element 14) and second (left surface of element 14) sidewall portions disposed, respectively, on any one (10d) and another (10c) of the plurality of walls of the body (see Fig. 1),
each of the first (right surface of element 14) and second (left surface of element 14) sidewall portions has one end (top end) connected to the cap portion (top surface of element 14) and the other end (bottom end) opposing the one end (see Fig. 1), and
distances from the one surface of the body to the other ends of the first and second sidewall portions are different from each other (see Fig. 1, distances from 
Regarding Claim 11, Choi et al. shows the number of coil patterns is plural (41, 42), and the plurality of coil patterns are stacked in the one direction (see Figs. 1-6) and are connected to each other (see Figs. 1-6, Paragraph [0038]).
Regarding Claim 12, Choi et al. shows an internal insulating layer (20, Paragraph [0036]),
wherein the coil portion includes first and second coil patterns (41, 42) stacked in the one direction (see Figs. 1-6) and a via (45) connecting the first and second coil patterns to each other (see Figs. 1-6, Paragraph [0038]), and
the internal insulating layer (20) is disposed between the first and second coil patterns (see Figs. 1-6), and the via penetrates through the internal insulating layer (see Figs. 1-6, Paragraph [0038]).
Regarding Claim 13, Choi et al. shows an insulating film (30) formed along surfaces of the first coil pattern (41), the internal insulating layer (20), and the second coil pattern (42, see Figs. 1-6, Paragraphs [0109]-[0110]).
Regarding Claim 14, Takatsuji shows the shielding layer (14) includes at least one of a conductor (Paragraph [0035]) and a magnetic material.
Regarding Claim 31, Takatsuji shows a coil component (Figs. 1-2C) comprising:
a body (10) having first (10c) and second (10d) surface opposing each other in a first direction of the body (see Fig. 2C), third (10e) and fourth (10f) surfaces opposing each other in a second direction of the body (see Fig. 2C) and connecting the first and second surfaces to each other (see Fig. 2C), and fifth (10b) and sixth (10a) surfaces 
a coil portion (11) including a coil pattern (see Fig. 1) having at least one turn around the third direction (see Fig. 1), and embedded in the body (see Fig. 1, element 11 embedded in element 10);
an external electrode (12 or 13) disposed on the sixth surface (10a) of the body (see Figs. 1-2C) and connected to the coil portion (Paragraph [0034]);
a shielding layer (14) covering the first to fifth surfaces of the body (see Figs. 1-2C); and
an insulating layer (15) disposed between the body and the shielding layer (see Figs. 1-2C, Paragraph [0045]).
In addition, Choi et al. shows a coil electronic (Figs. 1-6) teaching and suggesting a coil portion including a coil pattern (41 or 42) having at least one turn around the third direction (see Figs. 1-6, Paragraph [0043]), and embedded in the body (see Figs. 1-6, Paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil portion including a coil pattern having at least one turn around the third direction, and embedded in the body as taught by Choi et al. for the coil component as disclosed by Takatsuji to form an inductor with desirable inductance values and exhibits magnetic properties (Paragraph [0030]).

Claims 2, 4-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Choi et al. as applied to claims 1, 3, and 7 above, and further in view of Kusumoto et al. [U.S. Pub. No. 2018/0315545].
Regarding Claim 2, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show a thickness of the shielding layer is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body.
Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting a thickness of the shielding layer (20) is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body (see Fig. 5, thickness of element 20 is greater in a central portion of the top surface of element 10 than in an outer side portion such as the corner of the top surface of element 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the shielding layer is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body as taught by Kusumoto et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to enable prevention of the occurrence of electromagnetic troubles at desirable location based on design requirement (Paragraph [0113]).
Regarding Claim 4, Takatsuji shows the cap portion (top surface of element 14) and the sidewall portion (right surface of element 14) are one integral piece (see Figs. 1-2C, top surface of element 14 and right surface of element 14 are one integral piece).

Regarding Claim 5, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show a connection portion between the cap portion and the sidewall portion has a curved surface shape.
Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting a connection portion (rounded corners) between the cap portion (top surface of element 20) and the sidewall portion (right surface of element 20) has a curved surface shape (see Fig. 5, Paragraph [0126]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection portion between the cap portion and the sidewall portion has a curved surface shape as taught by Kusumoto et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to facilitate reliability to prevent the shield being chipped at the corner (Paragraph [0126]).
Regarding Claim 6, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show the cap portion has a thickness greater than that of the sidewall portion.
Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting the cap portion (top surface of element 20) has a thickness greater than that of the sidewall portion (right surface of element 20, see Fig. 5, Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the cap portion has a thickness 
Regarding Claim 8, Takatsuji in view of Choi et al. shows the claimed invention as applied above.
In addition, Kusumoto et al. shows the plurality of sidewall portions (element 20 disposed at surfaces 10C, 10D, 10E, 10F) are one integral piece (element 20 disposed at surfaces 10C, 10D, 10E, 10F are one integral piece, Paragraph [0055]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of sidewall portions are one integral piece as taught by Kusumoto et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to enable prevention of the occurrence of electromagnetic troubles at desirable location based on design requirement (Paragraph [0113]).
Regarding Claim 9, Kusumoto et al. shows the plurality of sidewall portions (element 20 disposed at surfaces 10C, 10D, 10E, 10F) and the cap portion (element 20 disposed at surface 10B) are one integral piece (see Figs. 1-2).

Claims 2, 4-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Choi et al. as applied to claims 1, 3, and 7 above, and further in view of Sato et al. [U.S. Pub. No. 2019/0199310].

Sato et al. shows an electronic component (Fig. 2) teaching and suggesting a thickness of the shielding layer (3) is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body (see Fig. 2, thickness of element 3 is greater in a central portion of the left or right surface of element 2 than in an outer side portion at element 2g of the left or right surface of element 2, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the shielding layer is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body as taught by Sato et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to suppress influence of electromagnetic waves at desirable location based on design requirement (Paragraph [0003]).
Regarding Claim 4, Takatsuji shows the cap portion (top surface of element 14) and the sidewall portion (right surface of element 14) are one integral piece (see Figs. 1-2C, top surface of element 14 and right surface of element 14 are one integral piece).
Sato et al. also shows the cap portion (top surface of element 3) and the sidewall portion (right surface of element 3) are one integral piece (see Fig. 2, top surface of element 3 and right surface of element 3 are one integral piece).

Sato et al. shows an electronic component (Fig. 2) teaching and suggesting a connection portion (element 2h) between the cap portion (top surface of element 3) and the sidewall portion (right surface of element 3) has a curved surface shape (see Fig. 2, Paragraph [0025]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a connection portion between the cap portion and the sidewall portion has a curved surface shape as taught by Sato et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to facilitate reliability to prevent the shield being chipped at the corner.
Regarding Claim 6, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show the cap portion has a thickness greater than that of the sidewall portion.
Sato et al. shows an electronic component (Fig. 2) teaching and suggesting the cap portion (top surface of element 3) has a thickness greater than that of the sidewall portion (right surface of element 3, see Fig. 2, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the cap portion has a thickness greater than that of the sidewall portion as taught by Sato et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to have a compact design to reduce 
Regarding Claim 8, Takatsuji in view of Choi et al. shows the claimed invention as applied above.
In addition, Sato et al. shows the plurality of sidewall portions (element 3 disposed at surfaces 2c, 2d, 2e, 2f) are one integral piece (element 3 disposed at surfaces 2c, 2d, 2e, 2f are one integral piece, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of sidewall portions are one integral piece as taught by Sato et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to suppress influence of electromagnetic waves at desirable location based on design requirement (Paragraph [0003]).
Regarding Claim 9, Sato et al. shows the plurality of sidewall portions (element 3 disposed at surfaces 2c, 2d, 2e, 2f) and the cap portion (element 3 disposed at surface 2b) are one integral piece (see Fig. 2).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Choi et al. as applied to claim 1 above, and further in view of Lampinen [U.S. Pub. No. 2014/0177197].
Regarding Claim 2, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show a thickness of the shielding layer is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the shielding layer is greater in a central portion of the other surface of the body than in an outer side portion of the other surface of the body as taught by Lampinen for the coil component as disclosed by Takatsuji in view of Choi et al. to protect from undesired leakage at desirable location based on design requirement (Paragraphs [0021], [0048]-[0049]).
Regarding Claim 4, Takatsuji shows the cap portion (top surface of element 14) and the sidewall portion (right surface of element 14) are one integral piece (see Figs. 1-2C, top surface of element 14 and right surface of element 14 are one integral piece).

Claims 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Choi et al. as applied to claim 1 above, and further in view of Masuda et al. [JP 2017-076796].
Regarding Claims 15 and 32, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show a cover layer disposed on and/or covering the shielding layer.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on and/or covering the shielding layer as taught by Masuda et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to facilitate insulation and protection to prevent shorting and damage.

Claims 15-16, 18, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Choi et al. as applied to claim 1 above, and further in view of Lin et al. [U.S. Pub. No. 2017/0200682].
Regarding Claims 15 and 32, Takatsuji in view of Choi et al. shows the claimed invention as applied above but does not show a cover layer disposed on and/or covering the shielding layer.
Lin et al. shows an electronic component (Figs. 2 or 1A) teaching and suggesting a cover layer (25 or 15) disposed on and/or covering the shielding layer (24 or 14, Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on and/or covering the shielding layer as taught by Lin et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to protect the shield from rusting and enhance shielding effect (Paragraph [0029]).

Regarding Claim 18, Takatsuji shows a sum of thicknesses of the insulating layer (15, Paragraph [0050]) and the shielding layer (14, Paragraph [0043]) is 30nm or greater and 100 µm or less (the sum of thickness of elements 15, 14 will be 51 µm).
Lin et al. shows the cover layer (15 or 25) is 30nm or greater and 100 µm or less (Fig. 1B, the thickness is 0.1 µm).
Therefore, the combination of Takatsuji and Lin et al. shows a sum of thicknesses of the insulating layer (15, Paragraph [0050] of Takatsuji), the shielding layer (14, Paragraph [0043] of Takatsuji), and the cover layer (15 or 25, Fig. 1B of Lin et al.) is 30nm or greater and 100 µm or less (the sum of thickness will be 51.1 µm).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a sum of thicknesses of the insulating layer, the shielding layer, and the cover layer is 30nm or greater and 100 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art to obtain desirable operating characteristics and shielding effect while having a compact design, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 15-16, 18, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Choi et al. as applied to claim 1 above, and further in view of Kawabata et al. [U.S. Pub. No. 2017/0309576].

Kawabata et al. shows an electronic component (Fig. 1) teaching and suggesting a cover layer (60) disposed on and/or covering the shielding layer (50, Paragraph [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on and/or covering the shielding layer as taught by Kawabata et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to facilitate electromagnetic shielding and insulation (Paragraph [0050]).
Regarding Claim 16, Kawabata et al. shows the cover layer (60) closes the shielding layer (50) together with the insulating layer (40, see Fig. 1).
Regarding Claim 18, Takatsuji shows a sum of thicknesses of the insulating layer (15, Paragraph [0050]) and the shielding layer (14, Paragraph [0043]) is 30nm or greater and 100 µm or less (the sum of thickness of elements 15, 14 will be 51 µm).
Kawabata et al. shows the cover layer (60) is 30nm or greater and 100 µm or less (Paragraph [0099], the thickness is 3 µm).
Therefore, the combination of Takatsuji and Kawabata et al. shows a sum of thicknesses of the insulating layer (15, Paragraph [0050] of Takatsuji), the shielding layer (14, Paragraph [0043] of Takatsuji), and the cover layer (60, Paragraph [0099] of Kawabata et al.) is 30nm or greater and 100 µm or less (the sum of thickness will be 54 µm).
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji [U.S. Pub. No. 2018/0166211] in view of Choi et al. [U.S. Pub. No. 2017/0032884] and Kawabata et al. [U.S. Pub. No. 2017/0309576].
Regarding Claim 22, Takatsuji shows a coil component (Figs. 1-2C) comprising:
a body (10) having one surface (10a) and the other surface (10b) opposing each other in one direction (see Figs. 1-2C) and a wall (10d) connecting the one surface and the other surface to each other (see Figs. 1-2C), and including magnetic metal material (Paragraph [0033]);
a coil portion (11) embedded in the body (see Fig. 1, element 11 embedded in element 10);
first (12) and second (13) external electrodes disposed on the one surface (10a) of the body (see Figs. 1-2C) to be spaced apart from each other (see Figs. 1-2C);
a shielding layer (14) including a cap portion (top surface of element 14) disposed on the other surface of the body (see Figs. 1-2C) and a sidewall portion (right surface of element 14) disposed on the wall of the body (see Figs. 1-2C);

Takatsuji does not explicitly show powder particles, a coil portion including first and second coil patterns stacked in the one direction, first and second external electrodes disposed on the one surface of the body to be spaced apart from each other and connected to the first and second coil patterns, respectively, an external insulating layer disposed between the first and second external electrodes and the shielding layer, and a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.
Choi et al. shows a coil electronic (Figs. 1-6) teaching and suggesting powder particles (Paragraphs [0030], [0032]), a coil portion embedded in the body (see Figs. 1-6, Paragraph [0028]) and including first (41) and second (42) coil patterns stacked in the one direction (see Figs. 1-6), first (81) and second (82) external electrodes disposed on the one surface of the body (see Figs. 1-6) to be spaced apart from each other (see Figs. 1-6) and connected to the first and second coil patterns, respectively (see Figs. 1-6, Paragraph [0078]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have powder particles, a coil portion including first and second coil patterns stacked in the one direction, first and second external electrodes disposed on the one surface of the body to be spaced apart from each other and connected to the first and second coil patterns, respectively, as taught by Choi et al. for the coil component as disclosed by Takatsuji to form an inductor with desirable inductance values and facilitate magnetic coupling such as improve magnetic 
Takatsuji in view of Choi et al. does not show an external insulating layer disposed between the first and second external electrodes and the shielding layer, and a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.
Kawabata et al. shows an electronic component (Fig. 1, Paragraph [0041]) teaching and suggesting an external insulating layer (40) disposed between the first (right terminal of element 32) and second (left terminal of element 32) external electrodes and the shielding layer (50, see Fig. 1), and a cover layer (60) disposed on the shielding layer (50, Paragraph [0039]) to cover the shielding layer (see Fig. 1) and connected to the external insulating layer (see Fig. 1, element 60 connected to element 40 through element 50 or 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external insulating layer disposed between the first and second external electrodes and the shielding layer, and a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer as taught by Kawabata et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to facilitate electromagnetic shielding and insulation (Paragraph [0050]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji [U.S. Pub. No. 2018/0166211] in view of Choi et al. [U.S. Pub. No. .
Regarding Claim 22, Takatsuji shows a coil component (Figs. 1-2C) comprising:
a body (10) having one surface (10a) and the other surface (10b) opposing each other in one direction (see Figs. 1-2C) and a wall (10d) connecting the one surface and the other surface to each other (see Figs. 1-2C), and including magnetic metal material (Paragraph [0033]);
a coil portion (11) embedded in the body (see Fig. 1, element 11 embedded in element 10);
first (12) and second (13) external electrodes disposed on the one surface (10a) of the body (see Figs. 1-2C) to be spaced apart from each other (see Figs. 1-2C);
a shielding layer (14) including a cap portion (top surface of element 14) disposed on the other surface of the body (see Figs. 1-2C) and a sidewall portion (right surface of element 14) disposed on the wall of the body (see Figs. 1-2C);
an external insulating layer (15) disposed between the body and the shielding layer (see Fig. 1, Paragraph [0045]).
Takatsuji does not explicitly show powder particles, a coil portion including first and second coil patterns stacked in the one direction, first and second external electrodes disposed on the one surface of the body to be spaced apart from each other and connected to the first and second coil patterns, respectively, an external insulating layer disposed between the first and second external electrodes and the shielding layer, and a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have powder particles, a coil portion including first and second coil patterns stacked in the one direction, first and second external electrodes disposed on the one surface of the body to be spaced apart from each other and connected to the first and second coil patterns, respectively, as taught by Choi et al. for the coil component as disclosed by Takatsuji to form an inductor with desirable inductance values and facilitate magnetic coupling such as improve magnetic permeability, prevent magnetic permeability from being deteriorated, and exhibits magnetic properties based on design requirements (Paragraph [0030]).
Takatsuji in view of Choi et al. does not show an external insulating layer disposed between the first and second external electrodes and the shielding layer, and a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.
Maki et al. shows an electronic component (Figs. 1-10) teaching and suggesting an external insulating layer (13) disposed between the first (right terminal 12) and second (left terminal 12) external electrodes (see Figs. 1-10).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external insulating layer disposed between the first and second external electrodes as taught by Maki et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to facilitate insulation to prevent shorting of circuits (Paragraph [0042]).
Takatsuji in view of Choi et al. and Maki et al. does not show a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer.
Lin et al. shows an electronic component (Fig. 1A) teaching and suggesting a cover layer (15) disposed on the shielding layer (14, Paragraph [0029]) to cover the shielding layer (see Fig. 1A) and connected to the external insulating layer (12, see Fig. 1A, element 15 connected to element 12 through element 14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on the shielding layer to cover the shielding layer and connected to the external insulating layer as taught by Lin et al. for the coil component as disclosed by Takatsuji in view of Choi et al. to protect the shield from rusting and enhance shielding effect (Paragraph [0029]).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. [U.S. Pub. No. 2017/0271081] in view of Takatsuji [U.S. Pub. No. 2018/0166211].
Regarding Claim 23, Maki et al. shows a coil component (Figs. 1-10) comprising: 
a body (11 or 21);
a coil portion (Paragraph [0040]) embedded in the body (Paragraph [0040]);
an external electrode (12 or 22) disposed on at least a lower surface (bottom surface) of the body (see Figs. 1-10) and connected to the coil portion (see Figs. 1-10);
wherein a distance between an outermost portion of an insulating layer (23) and the external electrode (22) is 10nm or greater and 100 µm or less (Paragraph [0044]).
Maki et al. does not explicitly show a shielding layer covering at least a portion of the body, an insulating layer disposed between the body and the shielding layer, and a distance between the shielding layer and the external electrode is 10nm or greater and 100 µm or less.
Takatsuji shows a coil component (Figs. 1-2C) teaching and suggesting a body (10); a coil portion (11) embedded in the body (see Fig. 1, element 11 embedded in element 10); an external electrode (12 or 13) disposed on at least a lower surface (bottom surface) of the body (see Figs. 1-2C) and connected to the coil portion (Paragraph [0034]); a shielding layer (14) covering at least a portion of the body (see Figs. 1-2C); and an insulating layer (15) disposed between the body and the shielding layer (see Fig. 1, Paragraph [0045]).  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shielding layer covering at least a portion of the body, an insulating layer disposed between the body and the shielding layer, and a distance between the shielding layer and the external electrode is 10nm or greater and 100 µm or less as taught by Takatsuji for the coil component as disclosed by Maki et al. to obtain noise inhibitory effect and ensures insulation and heat radiation between the shielding member and the core (Paragraph [0009]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the shielding layer and the external electrode is 10nm or greater and 100 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art to obtain desirable operating characteristics and shielding effect while preventing a short circuit, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 24, Maki et al. shows the external electrode (right terminal 12) includes a connection portion (right terminal 12 at right end surface) disposed between the body (11) and the insulating layer (13) and an extending portion (right terminal at bottom surface) extending from the connection portion disposed on a side surface of the body (see Figs. 1-10) to the lower surface of the body (see Figs. 1-10, Paragraph [0041]).
.

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. in view of Takatsuji as applied to claims 23 and 25 above, and further in view of Kusumoto et al. [U.S. Pub. No. 2018/0315545].
Regarding Claim 26, Maki et al. in view of Takatsuji shows the claimed invention as applied above but does not show the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer.
Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting the sidewall portion (right surface of element 20) of the shielding layer (20) has a thickness less than that of the cap portion of the shielding layer (top surface of element 20, see Fig. 5, Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer as taught by Kusumoto et al. for the coil component as disclosed by Maki et al. in view of Takatsuji to have a compact design to reduce manufacture cost and size while to enable prevention of the occurrence of electromagnetic troubles at desirable location based on design requirement (Paragraph [0113]).

Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting a central portion of the cap portion (top surface of element 20) of the shielding layer (20) is thicker than an outer portion of the cap portion of the shielding layer (see Fig. 5, a central portion of the top surface of element 20 is thicker than an outer portion such as the corner of the top surface of element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer as taught by Kusumoto et al. for the coil component as disclosed by Maki et al. in view of Takatsuji to enable prevention of the occurrence of electromagnetic troubles at desirable location based on design requirement (Paragraph [0113]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. in view of Takatsuji as applied to claims 23 and 25 above, and further in view of Sato et al. [U.S. Pub. No. 2019/0199310].
Regarding Claim 26, Maki et al. in view of Takatsuji shows the claimed invention as applied above but does not show the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer.
Sato et al. shows an electronic component (Fig. 2) teaching and suggesting the sidewall portion (right surface of element 3) of the shielding layer (3) has a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer as taught by Sato et al. for the coil component as disclosed by Maki et al. in view of Takatsuji to have a compact design to reduce manufacture cost and size while to suppress influence of electromagnetic waves at desirable location based on design requirement (Paragraph [0003]).
Regarding Claim 27, Maki et al. in view of Takatsuji shows the claimed invention as applied above but does not show a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer.
Sato et al. shows an electronic component (Fig. 2) teaching and suggesting a central portion of the cap portion (top surface of element 3) of the shielding layer (3) is thicker than an outer portion of the cap portion of the shielding layer (see Fig. 2, a central portion of the left or right surface of element 3 is thicker than an outer portion such as element 2g of the left or right surface of element 3, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer as taught by Sato et al. for the coil component as disclosed by Maki et al. in view of Takatsuji to suppress influence of electromagnetic waves at desirable location based on design requirement (Paragraph [0003]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. in view of Takatsuji as applied to claim 23 above, and further in view of Masuda et al. [JP 2017-076796].
Regarding Claim 29, Maki et al. in view of Takatsuji shows the claimed invention as applied above but does not show a cover layer covering the shielding layer.
Masuda et al. shows an electronic component (Fig. 6A) teaching and suggesting a cover layer (62) covering the shielding layer (13, Paragraphs [0067], [0069]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer covering the shielding layer as taught by Masuda et al. for the coil component as disclosed by Maki et al. in view of Takatsuji to facilitate insulation and protection to prevent shorting and damage.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. in view of Takatsuji as applied to claim 23 above, and further in view of Lin et al. [U.S. Pub. No. 2017/0200682].
Regarding Claim 29, Maki et al. in view of Takatsuji shows the claimed invention as applied above but does not show a cover layer covering the shielding layer.
Lin et al. shows an electronic component (Figs. 2 or 1A) teaching and suggesting a cover layer (25 or 15) covering the shielding layer (24 or 14, Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer covering the 
Regarding Claim 30, Lin et al. shows the shielding layer (24 or 14) is sealed by the cover layer (25 or 15) and the insulating layer (12, see Figs. 2 or 1A).

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. in view of Takatsuji as applied to claim 23 above, and further in view of Kawabata et al. [U.S. Pub. No. 2017/0309576].
Regarding Claim 29, Maki et al. in view of Takatsuji shows the claimed invention as applied above but does not show a cover layer covering the shielding layer.
Kawabata et al. shows an electronic component (Fig. 1) teaching and suggesting a cover layer (60) covering the shielding layer (50, Paragraph [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on and/or covering the shielding layer as taught by Kawabata et al. for the coil component as disclosed by Maki et al. in view of Takatsuji to facilitate electromagnetic shielding and insulation (Paragraph [0050]).
Regarding Claim 30, Kawabata et al. shows the shielding layer (50) is sealed by the cover layer (60) and the insulating layer (40, see Fig. 1).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji [U.S. Pub. No. 2018/0166211] in view of Maki et al. [U.S. Pub. No. 2017/0271081].
Regarding Claim 23, Takatsuji shows a coil component (Figs. 1-2C) comprising: 
a body (10);
a coil portion (11) embedded in the body (see Fig. 1, element 11 embedded in element 10);
an external electrode (12 or 13) disposed on at least a lower surface (bottom surface) of the body (see Figs. 1-2C) and connected to the coil portion (Paragraph [0034]);
a shielding layer (14) covering at least a portion of the body (see Figs. 1-2C); and
an insulating layer (15) disposed between the body and the shielding layer (see Fig. 1, Paragraph [0045]).
Takatsuji does not explicitly show a distance between the shielding layer and the external electrode is 10nm or greater and 100 µm or less.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the shielding layer and the external electrode is 10nm or greater and 100 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art to obtain desirable operating characteristics and shielding effect while preventing a short circuit, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

The combination of Takatsuji in view of Maki et al. will show a distance between the shielding layer (14 of Takatsuji) and the external electrode (22 of Maki et al.) is 10nm or greater and 100 µm or less (Paragraph [0044] of Maki et al.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between an outermost portion of an insulating layer and the external electrode is 10nm or greater and 100 µm or less as taught by Maki et al. for the coil component as disclosed by Takatsuji to facilitate insulation to prevent shorting of circuits (Paragraph [0042]).
Regarding Claim 24, Maki et al. shows the external electrode (right terminal 12) includes a connection portion (right terminal 12 at right end surface) disposed between the body (11) and the insulating layer (13) and an extending portion (right terminal at bottom surface) extending from the connection portion disposed on a side surface of the body (see Figs. 1-10) to the lower surface of the body (see Figs. 1-10, Paragraph [0041]).
Regarding Claim 25, Takatsuji shows the shielding layer (14) includes a sidewall portion (right surface of element 14) covering on a side surface (10d) of the body (see Figs. 1-2C) and a cap portion (top surface of element 14) extending from the wall portion onto an upper surface (10b) of the body opposing the lower surface (see Figs. 1-2C).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Maki et al. as applied to claims 23 and 25 above, and further in view of Kusumoto et al. [U.S. Pub. No. 2018/0315545].
Regarding Claim 26, Takatsuji in view of Maki et al. shows the claimed invention as applied above but does not show the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer.
Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting the sidewall portion (right surface of element 20) of the shielding layer (20) has a thickness less than that of the cap portion of the shielding layer (top surface of element 20, see Fig. 5, Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer as taught by Kusumoto et al. for the coil component as disclosed by Takatsuji in view of Maki et al. to have a compact design to reduce manufacture cost and size while to enable prevention of the occurrence of electromagnetic troubles at desirable location based on design requirement (Paragraph [0113]).
Regarding Claim 27, Takatsuji in view of Maki et al. shows the claimed invention as applied above but does not show a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer.
Kusumoto et al. shows an electronic component (Fig. 5) teaching and suggesting a central portion of the cap portion (top surface of element 20) of the shielding layer (20) is thicker than an outer portion of the cap portion of the shielding layer (see Fig. 5, a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer as taught by Kusumoto et al. for the coil component as disclosed Takatsuji in view of Maki et al. to enable prevention of the occurrence of electromagnetic troubles at desirable location based on design requirement (Paragraph [0113]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Maki et al. as applied to claims 23 and 25 above, and further in view of Sato et al. [U.S. Pub. No. 2019/0199310].
Regarding Claim 26, Takatsuji in view of Maki et al. shows the claimed invention as applied above but does not show the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer.
Sato et al. shows an electronic component (Fig. 2) teaching and suggesting the sidewall portion (right surface of element 3) of the shielding layer (3) has a thickness less than that of the cap portion of the shielding layer (top surface of element 3, see Fig. 2, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sidewall portion of the shielding layer has a thickness less than that of the cap portion of the shielding layer as 
Regarding Claim 27, Takatsuji in view of Maki et al. shows the claimed invention as applied above but does not show a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer.
Sato et al. shows an electronic component (Fig. 2) teaching and suggesting a central portion of the cap portion (top surface of element 3) of the shielding layer (3) is thicker than an outer portion of the cap portion of the shielding layer (see Fig. 2, a central portion of the left or right surface of element 3 is thicker than an outer portion such as element 2g of the left or right surface of element 3, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a central portion of the cap portion of the shielding layer is thicker than an outer portion of the cap portion of the shielding layer as taught by Sato et al. for the coil component as disclosed by Takatsuji in view of Maki et al. to suppress influence of electromagnetic waves at desirable location based on design requirement (Paragraph [0003]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Maki et al. as applied to claim 23 above, and further in view of Masuda et al. [JP 2017-076796].

Masuda et al. shows an electronic component (Fig. 6A) teaching and suggesting a cover layer (62) covering the shielding layer (13, Paragraphs [0067], [0069]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer covering the shielding layer as taught by Masuda et al. for the coil component as disclosed by Takatsuji in view of Maki et al. to facilitate insulation and protection to prevent shorting and damage.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Maki et al. as applied to claim 23 above, and further in view of Lin et al. [U.S. Pub. No. 2017/0200682].
Regarding Claim 29, Takatsuji in view of Maki et al. shows the claimed invention as applied above but does not show a cover layer covering the shielding layer.
Lin et al. shows an electronic component (Figs. 2 or 1A) teaching and suggesting a cover layer (25 or 15) covering the shielding layer (24 or 14, Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer covering the shielding layer as taught by Lin et al. for the coil component as disclosed by Takatsuji in view of Maki et al. to protect the shield from rusting and enhance shielding effect (Paragraph [0029]).
.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Maki et al. as applied to claim 23 above, and further in view of Kawabata et al. [U.S. Pub. No. 2017/0309576].
Regarding Claim 29, Takatsuji in view of Maki et al. shows the claimed invention as applied above but does not show a cover layer covering the shielding layer.
Kawabata et al. shows an electronic component (Fig. 1) teaching and suggesting a cover layer (60) covering the shielding layer (50, Paragraph [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer disposed on and/or covering the shielding layer as taught by Kawabata et al. for the coil component as disclosed by Takatsuji in view of Maki et al. to facilitate electromagnetic shielding and insulation (Paragraph [0050]).
Regarding Claim 30, Kawabata et al. shows the shielding layer (50) is sealed by the cover layer (60) and the insulating layer (40, see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837